Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 16 July 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 16-18 July 1822
				
				July 16 Mrs. Jackson and her daughter called late and took Mary to Tea at Mrs. T Willings, from which sh whence she returned at a little after ten oclock; much amused and pleased with two new acquaintance she found, Miss Caroline Jackson, and Miss White, a Grand daughter of the Bishop’s17 What a ridiculous scrape Judge Johnson has got into in South Carolina! I cannot conceive what his motive could be—It is here thought it was a too great interest in his brothers property, which stirred up his ire—Great preparations are going forward for the funeral of Mr. Torres—The companies are already drawn out in front of our house, and make parade and pomp to greet the closing scene which yields to Earths embrace—What empty pageants gratify human pride!—I wonder! and admire!—My brother is again better, but he looked so ill yesterday I was really frightened—Some days I indulge the fondest hopes—then comes one of those blighting chills from which the Soul shrinks with silent horror, foreboding nought but evil—What is the matter with the Metropolis Bank? Surely it does not totter? if it should your poor father will indeed have cause to fear—This would be such a heavy loss in his old age and after all his labours. but God knows best what is good for us, and will enable us to support it. Mrs. McPherson with her daughter & niece paid us a visit. I had no recollection of her at all when she came in, but soon discovered who she was, as she is very little altered. Mrs. Fisher also sat with us some time—She is a Woman of very pleasant conversation, and gave us a sad picture of the distress among the merchants in Philadelphia, who have almost all suffered terribly since my brother was here—Mr Peters say’s R. Walh would make an excellent Minister to S.A. but I have heard no other person suggest such an idea—Col. W Brent and Mr Walsh were likewise here; the latter anticipating the arrival of the National Intelligencer which the Col announced, contained the Reply of Old T. Pickering; say’s the last so completely demolished R. your father will find it difficult to add to his prostration—Mr W. thinks it was a Lady who wrote the piece in the Worester paper—namely Madame—I think she would have done better—We passed the Eveng at Mrs. Jackson’s en familles—They are very much reduced in circumstances; and can scarcely provide for the wants of their family. three fine girls, and a boy—His visits to Washington have completed his ruin—Colo Brent is the gayest Widower I ever saw in so short a time—How fortunate when we can so soon forget! but it is certainly viewing death in a proper light if we believe them our friends transplanted to a better world—I received Johnson’s Letter—18 I was so unwell this morning I was incapable of writing to you as I intended—The day has passed quietly—Major Jackson and Miss Hare being our only visitors—Poor Charles Hill is in the Hospital without a prospect of recovery—They say he is always occupied in drawing representations of his hard case to the President and the Heads of Department—What do you think of Mr. Stevens’s toast—This was almost a coup de grace for the Baron, who had already swell’d so as to be in danger of the fate of the Frog—A strange jumble, Bayard! Howard! and Chesterfield! How the two former would have relished the junction I cannot understand—This I suppose is Republican flattery! it is flattery en masse most certainly—A Puff sufficient to swell his Sails, and drive him off the Coast—Your Fathers Letter was brought me with  one from John—The former tells me that you both got thoroughly wet coming from your Aunt Frye’s Did either of you suffer from it? If you did I beseech you to take timely care of it as no Cold is so treacherous as a Summer Cold—Johnson is really gone—God grant he may be as prosperous as my wishes would make him. He is a fine young man and must do well if he wills it—Jackson tells me, John Sergeant would certainly have been chosen Governor last elections but he would not serve—It is here said that Mr. Cheves is about to resign, and Mr Lloyd and Mr T. Willing are both spoken of to succeed him; but neither will serve—.There have been many whispers as to Gallatin—. Mr Duffie and Cummings are to fight again—What a  scandal. It is a national disgrace; and they ought both to be treated as maniac’s, and put in to straight Waistcoats until they recovered their senses. Or be condemned to Dr. Physicks Soups for six Months if they are so fond of depletionThis would answer a better purpose, as they probably might be made something of hereafter—Cumming seems to have a profusion of aboriginal ferocity, and I fear is too inhumanly savage to bear taming—If one must fall it is to be hoped he will take the leap—Why does not Charles write—God bless you both—I heard a Gentleman relate the meeting between Mr. Clay and Jackson at Washington during the latters persecution—He (the gentleman) was sitting in the room the morning  with the General the morning Eveng. that Clay had made his violent attack in Congress when he visited the General who received him very coldly The Gentleman says he left them together and returned in about an hour and a half when he found the general boiling with ire and determined on violent measures He however after much persuasion promised to abstain for the present leaving an opening for further measures hereafter. Should they meet in Congress ill consequences may result and produce great confusion—What did poor Mrs. Brent die of—I shall continue to write in this way and hope that your silence is not owing to indisposition as I confess it alarms very much
				
					
				
				
			